This opinion is subject to administrative correction before final disposition.




                                   Before
                       KING, STEPHENS, and BAKER,
                          Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                             Sean P. POBST
                          Airman (E-3), U.S. Navy
                                Appellant

                               No. 202000012

                            Decided: 23 April 2020

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                Ryan J. Stormer

 Sentence adjudged 25 September 2019 by a special court-martial con-
 vened at Naval District Washington, consisting of a military judge sit-
 ting alone. Sentence in the Entry of Judgment: reduction to E-1 1, con-
 finement for 10 months, and a bad-conduct discharge.

                              For Appellant:
                    Captain James C. Bailey, JAGC, USN

                                 For Appellee:
                              Brian K. Keller, Esq.




 1   The convening authority suspended reduction below grade E-2 for 10 months.
               United States v. Pobst, NMCCA No. 202000012
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2